Truly, J.,
delivered the opinion of the court.
The appeal bond provided for by Code 1892, § 250, is conditioned to “pay all costs that may be adjudged” against the party taking the appeal. Appeals permitted by that section are returnable as other appeals from justices of the peace, and are dealt with in like manner. ITence, where the final disposition of the case is adverse to appellant, judgment for costs is properly “returned against the principal and his sureties j ointly.” Code 1892, § 85.

Affirmed.